Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: claim 1 recites: a processor comprising: 
a processor core; and 
a memory controller coupled to the processor core, the memory controller comprising a cryptographic engine to: 
detect, within a write request for a cache line, a key identifier (ID) in a physical address of a location in memory; 
determine whether the key ID is a trust domain key ID or a non-trust domain key ID of a plurality of key IDs; 
responsive to a determination that the key ID is the trust domain key ID, set an ownership bit of the cache line to indicate the cache line belongs to a trust domain, otherwise not set the ownership bit of the cache line; 
encrypt the cache line to generate encrypted data; 
determine a message authentication code (MAC) associated with the cache line, wherein the MAC is determined based on at least the physical address and the ownership bit;  
write the encrypted data, the ownership bit, and the MAC of the cache line to the memory, and 
in response to a read request for the cache line, determine whether a second key ID within the read request is a trust domain key ID of the plurality of 

When considering claim 1 as a whole, the prior art of record does not teach the limitations: detect, within a write request for a cache line, a key identifier (ID) in a physical address of a location in memory; determine whether the key ID is a trust domain key ID or a non-trust domain key ID of a plurality of key IDs; responsive to a determination that the key ID is the trust domain key ID, set an ownership bit of the cache line to indicate the cache line belongs to a trust domain, otherwise not set the ownership bit of the cache line; encrypt the cache line to generate encrypted data; determine a message authentication code (MAC) associated with the cache line, wherein the MAC is determined based on at least the physical address and the ownership bit;  write the encrypted data, the ownership bit, and the MAC of the cache line to the memory, and in response to a read request for the cache line, determine whether a second key ID within the read request is a trust domain key ID of the plurality of key IDs, and record an access type bit indicating whether the second key ID is a trust domain key ID.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 10 and 18, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NANCI N WONG/Primary Examiner, Art Unit 2136